Citation Nr: 1422541	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for bilateral neuropathy of the feet, to include as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to March 1960 and from May 1960 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

A February 2014 statement by the Veteran raises a claim of service connection for skin cancer as a result of Agent Orange exposure.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for bilateral neuropathy of the feet on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed June 2009 rating decision denied the Veteran service connection for bilateral foot numbness based essentially on findings that such disability was not manifested in, or shown to be casually related to, his active duty service.

2. Evidence received since the June 2009 rating decision includes a diagnosis of bilateral neuropathy of the lower extremities and tends to relate such diagnosis to the Veteran's service, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral neuropathy of the feet, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral neuropathy of the feet may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 Videoconference hearing, the undersigned identified the issue on appeal; noted the basis for the prior denial/what type of evidence would be new and material; and identified the element lacking that is needed to substantiate the underlying claim (nexus to/continuity of symptomatology since service).  Through his testimony, the Veteran demonstrated knowledge of what is needed to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that the mandates of Bryant have been satisfied.

Legal Criteria, Factual Background, and Analysis

An unappealed June 2009 rating decision denied the Veteran service connection for bilateral foot numbness based essentially on findings that such a disability was not manifested in, or shown to be casually related to, his active duty service.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in June 2009 consisted of the Veteran's service treatment records (STRs), private treatment records from between March 1986 and May 2009, and a statement from the Veteran describing his service in the Republic of Vietnam.  Evidence received since the June 2009 rating decision (not of record at the time of that decision, and therefore new) includes December 2009 treatment records from Dr. Hennessey, IV, April 2011treatment records from Dr. Bowser, service records showing service in Vietnam, statements from the Veteran indicating he has bilateral neuropathy of the feet (he believes resulted from exposure to Agent Orange), and the Veteran's hearing testimony.

The private treatment records show diagnoses of peripheral neuropathy (by Dr. Hennessey in December 2009 and by Dr. Bowser (who noted that the Veteran had a history of Agent Orange exposure) in April 2011).  In his hearing testimony before the undersigned, the Veteran indicated that he began receiving private treatment for lower extremity complaints within a year following his discharge from service.  

As the December 2009 and April 2011 private treatment records include assessments of peripheral neuropathy, and the Veteran's testimony (presumed credible) tends to relate the neuropathy to his service by providing evidence of continuity of neuropathy symptoms since service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral neuropathy of the feet, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) .  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for bilateral neuropathy of the feet.

De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bilateral neuropathy of the feet is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.   

The Veteran's proposed theory of entitlement is one of presumptive service connection (based on exposure to Agent Orange in Vietnam).  He served in Vietnam during the Vietnam era, and is therefore presumed to have been exposed to herbicides in service.  He also has diagnoses of peripheral neuropathy, a disability listed as associated with exposure to herbicides.  At the March 2014 Board hearing, he testified that he has experienced neurologic symptoms continually since service.  

Private treatment records dating back to 1986 note lower extremity complaints (but the symptoms noted were not necessarily neurological manifestations).  As was noted above, peripheral neuropathy was diagnosed in 2009.  

The Veteran indicated in his hearing testimony that treatment records (showing a continuity of neurologic complaints from service until 1986) may be available.  He has since submitted a release identifying the provider and authorizing VA to secure the records.  Given the current state of the record, records showing related complaints between 1975 and 1986 would be pertinent (and perhaps critical) evidence and must be obtained.

The Veteran has not been afforded a VA nexus examination with respect to this claim.  In light of the Veteran's presumed exposure to Agent Orange in service and his testimony describing a continuity of related complaints postservice, an examination to ascertain the nature and likely etiology of his peripheral neuropathy is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record the treatment records identified by the Veteran on the VA Form 21-4142 he submitted to the Board in March 2014.  If such records are unavailable, the reason for their unavailability must be noted for the record.

2. Thereafter, the AOJ should then arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his peripheral neuropathy of the lower extremities.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's peripheral neuropathy of the feet?  Specifically, is it at least likely as not (a 50% or better probability) that it is related to his service, to include as due to his exposure to Agent Orange?  If the peripheral neuropathy is deemed to not be related to service, please identify the etiology considered more likely [with explanation of rationale]. 

(b) Does the record reflect a continuity of peripheral neuropathy symptoms from service to the ultimate diagnosis (in 2009)?  Specifically, are symptoms noted in the treatment records already associated with the record or any received pursuant to this remand symptoms of a neuropathy or are they more readily attributable to other unrelated pathology?  Please comment on the Veteran's complaints of tight hamstrings (in March 1986), bilateral foot pain (in September 1998), and the assessments of radiculopathy, DVT and possible sciatica

The examiner must explain the rationale for all opinions. 

3. The AOJ should then review the entire record and readjudicate de novo the reopened claim of service connection for bilateral neuropathy of the feet.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other action must be handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


